FIRST GUARANTY BANCSHARES, INC. 400 East Thomas Street Hammond, Louisiana70401 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON MAY 19, 2011 To the Shareholders of First Guaranty Bancshares, Inc.: You are cordially invited to attend the 2011 Annual Stockholders Meeting (the “Meeting”) of First Guaranty Bancshares, Inc. (the “Company”) which will be held in the Auditorium, second floor, First Guaranty Square, 400 East Thomas Street, Hammond, Louisiana, on Thursday, May 19, 2011, at 2:00 p.m., local time, for the purpose of considering and voting upon the following matters: 1. To elect the Board of Directors to serve until the next Annual Meeting of stockholders and until their successors are duly elected and qualified. 2. To approve an advisory non-binding vote to approve our executive compensation programs and policies. 3. To transact such other business as may properly come before the Meeting or any adjournment or postponement thereof. The Board of Directors has fixed April 4, 2011, as the record date for determining stockholders entitled to receive notice of and to vote at the Meeting or any adjournment or postponement thereof.Only stockholders of record at the close of business on April 4, 2011, are entitled to notice and to vote at the Meeting. Your vote is important regardless of the number of shares you own. All stockholders are invited to attend the Meeting in person, but if you do not plan to attend this Meeting, please mark, date, and sign the enclosed proxy and return it promptly in the enclosed stamped envelope. This proxy is solicited on behalf of the Board of Directors and may be revoked by written notice to the Secretary of the Company at any time prior to exercise thereof. Our Proxy Statement and Annual Report to Shareholders may be accessed on our website at www.fgb.net. We hope that you will be able to attend the Meeting, and if you do, you may vote your shares in person if you wish. BY ORDER OF THE BOARD OF DIRECTORS Eric J. Dosch Secretary Hammond, Louisiana May 4, 2011 FIRST GUARANTY BANCSHARES, INC. 400 East Thomas Street Hammond, Louisiana70401 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS To Be Held on Thursday, May 19, 2011 The following information is furnished in connection with the Annual Meeting of Stockholders (the “Meeting”) of First Guaranty Bancshares, Inc. (the “Company”) to be held on Thursday, May 19, 2011, at 2:00 p.m., local time, in the Auditorium, First Guaranty Square, 400 East Thomas Street, Hammond, Louisiana, and any adjournment or postponement thereof. This proxy statement and proxy is first being given or mailed to stockholders on or about May 4, 2011. SOLICITATION OF PROXIES The enclosed proxy is being solicited by the Board of Directors of the Company. The cost of soliciting the proxies will be borne by the Company. The directors, officers and employees of the Company may solicit proxies by telephone or personal interview. In addition, it is anticipated that banks, brokerage houses, and other institutions, nominees, and fiduciaries will be requested to forward the proxy materials to their principals and to obtain authorizations for the execution of proxies. The Company shall, upon request, reimburse banks, brokerage houses and other institutions, nominees and fiduciaries for their expenses in forwarding proxy materials to their principals. VOTING OF PROXIES The Board of Directors of the Company has fixed the close of business on April 4, 2011 as the record date for determining the stockholders entitled to vote at the Meeting. Accordingly, only holders of record as of that date are entitled to vote.At that date, the Company had issued and outstanding 5,559,644 shares of $1 par value common stock, which comprise all of the Company's outstanding voting securities. Each share of common stock is entitled to one vote. All proxies that are properly executed and returned to the Company will be voted at the Meeting, and any adjournment thereof, as specified by the stockholders in the proxies. A proxy may be revoked at any time before it is exercised by revoking it in writing, submitting a later dated proxy or voting in person at the meeting. If a stockholder (other than a broker holding shares in street name) signs, dates and returns the proxy but does not indicate the manner in which he desires his shares to be voted, the shares will be voted FOR the election of the nominees named under “Election of Directors” and FOR the approval of the advisory vote on our executive compensation plan. The Board of Directors of the Company is not aware of any business to be acted upon at the Meeting other than the matters described in this proxy statement. If, however, other proper matters are brought before the Meeting, or any adjournment or postponement thereof, the persons appointed as proxy holders will have discretion to vote or abstain from voting thereon according to their best judgment. Should any nominee for director be unable or unwilling to serve, the proxy holders will have discretionary authority to vote for a substitute. The Board of Directors has no reason to believe that any nominee will be unable or unwilling to serve. The presence, in person or by proxy, of the holders of a majority of our total voting power will constitute a quorum for the transaction of business at the Meeting. Directors are elected by a plurality of votes cast. On any other matter that may properly come before the Meeting, the affirmative vote of the holders of a majority of the shares voted at the Meeting, in person or by proxy, will be required for the approval of any proposal submitted and considered at the Meeting.Brokers holding shares for clients in street name are permitted, without receiving instructions from the client, to vote clients' shares on routine, non-controversial matters, but are not permitted to vote on non-routine matters. A vote that is not cast for this reason is a "broker non-vote". Express abstentions and broker non-votes made at the Meeting, in person or by proxy, will be counted toward a quorum but will have no effect with respect to the vote on the matters to be considered at the Meeting. ELECTION OF DIRECTORS The Board of Directors of the Company has fixed the number of directors of the Company at four. The persons named on the Proxy will vote only for the four named nominees, except to the extent that authority to so vote is withheld as to one or more nominees. The persons elected as directors are to serve until the next Annual Stockholders Meeting or until their successors are duly elected and qualified. The following persons are the current members of the Board of Directors of the Company or are nominees and have been nominated by the Board of Directors for election as directors of the Company. Each nominee's name, age, present positions with the Company, if any, principal occupation for the past five years, directorships in other public companies, and the year each first became a director of the Company and information regarding the person’s experience, qualifications, attributes or skills that caused the Board to determine that the person should serve as a director are set forth below. The Board of Directors recommends a vote “FOR” all of the nominees listed below for election as directors. Name Age Director Since1 Principal Occupation During the Past Five Years William K. Hood 60 President of Hood Automotive Group since 1977 and was a director of Entergy Louisiana, Inc. from 1987 to 2010. Mr. Hood’s extensive management experience in running a business enterprise provides the Board with valuable insight into its oversight of management. Alton B. Lewis, Jr. 62 Vice Chairman and Chief Executive Officer of the Company since October 1, 2009. Partner of the law firm of Cashe, Lewis, Coudrain & Sandage and its predecessor from January 1980 to September 30, 2009. Marshall T. Reynolds 73 Chairman of the Company’s Board of Directors since inception in July 2007. Chairman of First Guaranty Bank’s Board of Directors since May 1996. Chairman of the Board and Chief Executive Officer of Champion Industries, Inc. since 1992, a holding company for commercial printing and office products companies. President of Champion Industries, Inc. from December 1992 to September 2000. President and general manager of The Harrah and Reynolds Corporation, predecessor of Champion Industries, Inc., from 1964 (and sole shareholder from 1972) to present. Chairman of the Board of River City Associates, Inc (owner of Pullman Plaza Hotel) since 1989. Chairman of the Board of Directors, Broughton Foods Company from November1996 to June 1999; Director (from 1983 to November 1993) and Chairman of the Board of Directors (from 1983 to November 1993) of Bank One West Virginia Corporation (formerly Key Centurion Bancshares, Inc.). Chairman of the Board of Premier Financial Bancorp, Inc. of Huntington, West Virginia since 1996. Chairman of the Board of Portec Rail Products, Inc. in Pittsburgh, Pennsylvania from December 1997 until December 2010, Director of Summit State Bank in Santa Rosa, California since December 1998, and Director of First State Financial Corporation in Sarasota, Florida from 1999 to 2009. Chairman of the Board of Directors of Energy Services of America Corporation in Huntington, West Virginia since 2006. Mr. Reynold’s experience in running both public and private enterprises, including his extensive experience on the boards of financial institutions provides significant experience on the Board’s oversight of management. Gary A. Simanson 50 Managing Director First Capital Group, LLC. Founder and Directorof Community Bankers Trust Corporation and previously served as its Vice-Chairman, Chief Strategic Officer, President, Chief Executive and Chief Financial Officer and a Director since its inception in April 2005. Mr. Simanson has been Managing Director of First Capital Group, L.L.C., an investment banking advisory firm 1997 to the present. Mr. Simanson also served as Senior Vice President concentrating in bank mergers and acquisitions and capital markets with FTN Financial Capital Markets, a wholly owned investment banking and financial services subsidiary of First Horizon National Corporation from 1998 to 1999. From 1992 to 1995, Mr. Simanson was Associate General Counsel at Union Planters Corporation, presently part of Regions Financial Corporation. From 1989 to 1992 he was a practicing attorney, beginning his career with Milbank, Tweed, Hadley & McCloy, LLP, specializing in the securities, bank regulatory and bank merger and acquisition areas. Mr. Simanson received a Bachelor of Arts degree majoring in economics from George Washington University in 1981, Masters of Business Administration from George Washington University in 1984; and a Juris Doctor from Vanderbilt University in 1989, Mr. Simanson is licensed to practice law in the states of New York, Tennessee and Colorado. 1 Includes service as a Director of First Guaranty Bank, a wholly owned subsidiary of First Guaranty Bancshares, Inc. The following persons are the current executive officers of the Company. Each executive officer's name, age, present positions with the Company, principal occupation for the past five years, directorships in other public companies, and the year each first became an executive officer of the Company are set forth below. Name Age Executive Officer Since1 Principal Occupation During the Past Five Years Michael R. Sharp 63 President of the Company since October 2007. President and Chief Executive Officer of the Company from July 2007 to October 2009. President of First Guaranty Bank since October 2009, President and Chief Executive Officer of First Guaranty Bank from January 2005 to October 2009 and First Guaranty Bank’s senior vice president and senior commercial lender from December 1999 to January 2005. Eric J. Dosch 32 Chief Financial Officer of First Guaranty Bank. Mr. Dosch has worked for First Guaranty Bank since 2003. During his seven years at First Guaranty Bank, Mr. Dosch has held positions in commercial lending and credit including Chief Credit Officer. Mr. Dosch is a Director for Energy Services of America Corporation.Prior to working at First Guaranty, Mr. Dosch was a financial analyst with Livingston & Jefferson, a private asset management firm located in Cincinnati, Ohio. Mr. Dosch is a CFA Charterholder and a graduate from The Graduate School of Banking at Louisiana State University. Mr. Dosch obtained his undergraduate degree from Duke University in 2001. 1 Includes service as an executive officer of First Guaranty Bank, a wholly owned subsidiary of First Guaranty Bancshares, Inc. The Company’s Board of Directors currently expects to vote the Company’s shares to re-elect the following slate of Bank Board of Directors: Anthony J. Berner, Jr.
